THE       ATTOWSET               GENERAL
                         OF         EXAS

                              September 16, 1987




Honorable David H. Cain                       Opinion No. JM-787
Chairman
Committee on Transportation                   Re:    Construction of article
Texas House of Representatives                6675a-3(c),   V.T.C.S.
P.O. Box 2910
Austin, Texas   78769

Dear Representative   Cain:

     You ask the following question:

          Does the word “and” in the phrase “pi-operty of and
          used exclusively   in the service of”, found in
          Article 6675a-3(c), mean that if a school district
          or other such entity included in the law were    to
          lease a vehicle, and therefore not own it, it
          would be exempt     from this article   and would
          therefore not be required  to have exempt   license
          plates?

Article 6675a-3(c) provides, in part:

              owners of     motor   vehicles,    trailers    and
          semi-trailers which sre the property of and used
          exclusively in the    service of the United     States
          Government, the State of Texas, or any county,
          city or school district       thereof,   shall apply
          annually to the Department ss provided in Section
          3-m    of this  Act to register all such vehicles,
          but shall not be required to pay the     registration
          fees herein prescribed, provided that affidavit is
          made at the time of registration by a person who
          has  the  proper authority that such vehicles      are
          the property     of and   used exclusively    in the
          service of the United States Government, the State
          of Texas, or a county, city or school district
          thereof, as the case may be.



                                   p. 3719
Honorable David H. Cain - Page 2     (JM-787)




     First, we note that you characterize       article bb75a-3\c)   as
"requiring" vehicles  owned and operated by governmental bodiec'     to
have exempt license plates. We think that article 6675=-3(c) might be
more accurately characterized as exempting owners of certain vehicles
from payment   of registration   fees.  See V.T.C.S.    art. b675a-3aa
(providing   for specially   designated license    plates  for  exempt
vehicles).

     Article b675a-3tcJ states that the owner of a motor vehicle    is
exempt from payment of registration     fees for that vehicle  if the
vehicle is both "the property of" and "used exclusively in the service
of" a governmental body.    You suggest that if a governmental    body
leased a vehicle from some other entity, the governmental body would
not own the vehicle and could therefore not meet the requirements   of
article bb75a-3(c).   Because  of the way "owner-      is defined  for
purposes of article 6675e-3,    however, we think that analysis     is
incorrect.

     The statute requiring    registration of motor vehicles      generally
makes the requirement    applicable    to the "Owner. "      V.T.C.S.  art.
6675a-2(a).   Consistent with the general statute, article       6675=-3(c)
exempts "owners" from the payment of registration fees. For purposes
of those   statutes, the word    "owner" is given a broad definition:
"'Owner' means any person who holds the legal title of a vehicle          or
who has the legal right of possession thereof, or the legal right of
control of said vehicle."   Art. 6675=-1(L).      Therefore, a lessee who
has the legal   right of  possession  or  control    of a vehicle, as the
typical lessee   would, would   be an   "owner"  for   purposes of article
6675=-3(c) even though the lessee would not have legal title to the
vehicle.  _See Attorney General Opinion O-5381 (1943).

     The article 6675=-3(c)   exemption applies to "lolwners of motor
vehicles . . . which are the property of and used exclusively in the
service    of"   certain   governmental    bodies.     (Emphasis added.)
Consequently, the exemption could apply to a vehicle leased by a
governmental body 8s long as a leased vehicle that is "owned" by a
governmental entity is also "the property of" that governmental entity
for purposes   of article  bb75a-3(c).  In   other words,  to determine




      1.   Article 6675=-3(c) applies to "the United States Government,
the State of Texas, or any county, city or school district      thereof."
For the sake of simplicity,     we will    refer to those entities     as
"governmental bodies."   Our use of   the term "governmental  bodies"  is
not intended as a      comment  on   the  scope of article bb75a-3cc)
exemption.    See Attorney   General   Opinions WW-487    (1958); M-1033
(1971).       -




                                  p. 3720
Honorable David l-l.Cain - Page 3   (JM-787)




whether the article 6675=-3(c)      exemption  can apply to a leased
vehicle, we must determine whether    the legislature intended that the
phrase "property of" be defined as broadly as "owner" or whether     the
article 6675=-3(c) requirement that a vehicle be "the property of" a
governmental body means that   a governmental body must have legal title
to the vehicle. We conclude       that if a governmental body    is the
"owner"  of a vehicle,     the    vehicle   is "the property   of"   the
governmental body.

     It is the "owner" of a vehicle who is responsible for registering
it, and it is the "owner" who may avail himself of the exemption      from
registration fees provided for in article 6675=-3(c).     Therefore, if.s
governmental body "owned" a vehicle by virtue      of a lease agreement,
the governmental   body -- not    the    lessor -- would   have to     P=Y
registration fees if the vehicle was not also "the property of" the
governmental body. Attorney    General Opinion O-5381    (1943). Such a
result would thwart the apparent purpose of article 6675a-3(c),      which
is to exempt  governmental bodies     from paying  registration fees for
vehicles used  for public purposes.       &    Tex. Const. art. XI,     s9
("property of counties, cities and towns, owned and held only          for
public purposes . . . shall be exempt from forced sale and taxation);
Attorney General Opinion V-955    (1949) (registration fee for motor
vehicles is a tax); Lower Colorado River Authority v. Chemical        Bank
and Trust Co., 190 S.W.2d 48 (Tex. 19451 (government taxing         itself
would be a senseless process).

     Furthermore, both the terms "owner" and the "property of" have
been in article 6675a-3(c) since its enactment in 1929, Acts   1929,
41st Leg., 2d C.S., ch. 88, at 172, and we find no case or opinion
that suggests that the two terms are not coextensive.   In Attorney
General Opinion WW-487 (19581 this office wrote:

          LIln order to qualify  for issuance of fee-exempt
          license plates, the following requirements must be
          present:

                  1. The agency seeking the exemption must
             have been crested by the laws of the State of
             Texas and be functioning pursuant thereto.

                   2. The agency must have been crested for
              the purpose of performing governmental
              functions or duties.

                   3. The vehicles for which exemption is
              sought must be owned by such agency.

                  4. The vehicles must be used exclusively
             by the agency. (Emphasis added.)



                                     p. 3721
Honorable David H. Cain - Page 4     (~~-787)




The opinion made no suggestion that the statutory requirement that the
vehicle be "the property   of" a governmental body was in addition  to
the "ownership"  requirement.   See also State Highway Cosssission v.
Harris Count Flood Control    Dist., 247 S.W.2d 135 (Tex. Civ. App.  -
Galveston 1952, writ ref'd).

     We conclude,  therefore,  that a governmental   body covered by
article 6675=-3(c) is exempt from motor vehicle registration fees for
a vehicle if it is the "owner" of the vehicle in question and      the
vehicle is used exclusively in the service of the governmental body.

                              SUMMARY

             If an entity    listed in article       6675=-3(c)
          leases a motor vehicle    and thereby becomes     its
          "owner" as that term is defined         in    article
          6675=-1(L),  the   entity   is   exempt    from   the
          registration  fee for a motor vehicle         if the
          vehicle in question is used exclusively       in the
          service of an entity listed in article 6675a-3(c).




                                        -
                                            JIM     MATTOX
                                            Attorney General of Texas

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                p. 3722